Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 June 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg June 7th. 1814.

Yesterday my best friend I had the heartfelt satisfaction of hearing of your safe arrival at Stockolm, for which I began to be very anxious. thank God that you have so happily escaped all the perils and dangers which threaten’d you, and that you are no longer exposed to them. you cannot concieve the joyful agitation into which your letter threw Charles, he was perfectly wild with impatience, and would scarcely give me time to read it. I mentioned to you in my last that I had moved into the Country, which I hope will not displease you, as the Dr. said that it was absolutely necessary. I have kept him at home since Saturday, as the Scarlet Fever is in the neighbourhood of Mr Fishwick and Poor Mr Brown fell a martyr to it after three days illness; he has left a large family to mourn his loss, which has befallen them at a moment in which they could ill spare him. Charles has already derived benefit from air and exercise and takes milk from the Cow every morning he has a rake a spade and a Wheel-barrow which a great inducement and is likewise a fund of amusement his studies are not neglected and he goes through the same course as when you were at home though I fear not with the same advantages as much depends upon the Instructor the will is good Mon Ami but few are capable of taking  a Child out of your hands—
We are now very anxious to hear from you at Stockolm a great variety of bad news has reached us but not the report which you mention of Mr Beasley I have written all the tattle that we have here and have been half fearful that it might not be agreeable to you however I shall continue untill I hear from you on the subject. The last report we have here is that Admiral Gambier and Mr Hamilton are appointed to meet you at Gottenburg but that we are not to have Peace without cieding territory in Canada they chusing to have larger possessions in America.
We have not recieved a line since your departure from America and are anxiously waiting for our letters in Gottenburg you will se Mr Peyron in Stockholm and from him recieve your dispatches which were all sent owing to Mr Normans retarding his journey he is not yet gone, and there is some great dissatisfaction about our friend in England Mr B. I am told expressed it very strongly two nights before he died.
The Emperor returns on the 22 Old Syle they are building a pine Triumphal arch on the Peterhof road which is to cost a Million of R. 250.000 of which  was given by the Nobility the sum is to be raised by a tax levied on the property of the different classes in Petersburg. our friends L. and Old Mr R. have been called upon for their quota, the last I understood had refused; he is going away as soon as he can procure a passport. the Old Gentleman flatters himself he shall be restored to health in his own Country. Mr de Tracy, de Castrics, Montreal, and the two Lewis’s, and Mr Slade dined with me before the two first named Gentlemen left town. every body here in the great Circles were much surprized and offended to think they should desire to return home &cc:
I much fear you will be so much occupied as to make it impossible for you to write me so frequently but this is another sacrifice which I must make to the public good and it is a very heavy one among the rest of the news it is said that Mr B. is so much admired in England that he must be kept there as Minister and that he is positively to be our next President this comes in a letter from the attache who seems to have forgotten old Stories.
Mr Strugotshacoff has been twice to know if we keep the House he wishes to paint it and repair it and he says he must have an answer before the first of July. I have found Plucharts note. Your last came unopen’d but I recieved a letter from Mr Roddie which was open’d at the Post Office and not even reclosed. I wrote to him and enclosed a letter for you which you should have recieved the day you sail’d I have been very unlucky in my letters to you but I hope you have not thought it neglect.—
Adieu my dearest friend may every blessing await you prays your really affectionate friend
L. C. A.
P. S. It is publicly said here in all Societies that the Emperor has declared that he intends to turn his attention immediately to the Affairs of America and that he is determined to procure them a good Peace
Adieu.

